

	

		II

		Calendar No. 9

		109th CONGRESS

		1st Session

		S. 163

		[Report No. 109-2]

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2005

			Mr. Bennett introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		

			February 16, 2005

			Reported by Mr.

			 Domenici, with amendments and an amendment to the title

			Omit the part struck through and insert the part

			 printed in italic

		

		A BILL

		To establish the National Mormon Pioneer Heritage Area in

		  the State of Utah, and for other purposes.

	

	

		1.Short title

			This Act may be

			 cited as the National Mormon Pioneer

						Mormon

			 Pioneer National Heritage Area Act.

			2.Findings and

			 purpose

			(a)FindingsCongress

			 finds that—

				(1)the historical,

			 cultural, and natural heritage legacies of Mormon colonization and settlement

			 are nationally significant;

				(2)in the area

			 starting along the Highway 89 corridor at the Arizona border, passing through

			 Kane, Garfield, Piute, Sevier, Wayne, and Sanpete Counties in the State of

			 Utah, and terminating in Fairview, Utah, there are a variety of heritage

			 resources that demonstrate—

					(A)the colonization

			 of the western United States; and

					(B)the expansion of

			 the United States as a major world power;

					(3)the great

			 relocation to the western United States was facilitated by—

					(A)the 1,400 mile

			 trek from Illinois to the Great Salt Lake by the Mormon pioneers; and

					(B)the subsequent

			 colonization effort in Nevada, Utah, the southeast corner of Idaho, the

			 southwest corner of Wyoming, large areas of southeastern Oregon, much of

			 southern California, and areas along the eastern border of California;

					(4)the 250-mile

			 Highway 89 corridor from Kanab to Fairview, Utah, contains some of the best

			 features of the Mormon colonization experience in the United States;

				(5)the landscape,

			 architecture, traditions, beliefs, folk life, products, and events along

			 Highway 89 convey the heritage of the pioneer settlement;

				(6)the Boulder Loop,

			 Capitol Reef National Park, Zion National Park, Bryce Canyon National Park, and

			 the Highway 89 area convey the compelling story of how early settlers—

					(A)interacted with

			 Native Americans; and

					(B)established towns

			 and cities in a harsh, yet spectacular, natural environment;

					(7)the colonization

			 and settlement of the Mormon settlers opened up vast amounts of natural

			 resources, including coal, uranium, silver, gold, and copper;

				(8)the Mormon

			 colonization played a significant role in the history and progress of the

			 development and settlement of the western United States; and

				(9)the artisans,

			 crafters, innkeepers, outfitters, historic landscape, customs, national parks,

			 and architecture in the Heritage Area make the Heritage Area unique.

				(b)PurposeThe

			 purpose of this Act is to establish the Heritage Area to—

				(1)foster a close

			 working relationship with all levels of government, the private sector,

			 residents, business interests, and local communities in the State;

				(2)empower

			 communities in the State to conserve, preserve, and enhance the heritage of the

			 communities while strengthening future economic opportunities;

				(3)conserve,

			 interpret, and develop the historical, cultural, natural, and recreational

			 resources within the Heritage Area; and

				(4)expand, foster,

			 and develop heritage businesses and products relating to the cultural heritage

			 of the Heritage Area.

				3.DefinitionsIn this Act:

			(1)AllianceThe

			 term Alliance means the Utah Heritage Highway 89 Alliance.

			(2)BoardThe

			 term Board means the Board of Directors of the Alliance.

			(3)Heritage

			 AreaThe term Heritage Area means the

			 National Mormon Pioneer

					Mormon

			 Pioneer National Heritage Area established by section

			 4(a).

			(4)Management

			 planThe term management plan means the plan

			 developed by the Board under section 6(a).

			(5)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			(6)StateThe

			 term State means the State of Utah.

			4.National Mormon

			 Pioneer

				 Mormon

			 Pioneer National Heritage Area

			(a)EstablishmentThere

			 is established the

			 National Mormon Pioneer

					Mormon

			 Pioneer National Heritage Area.

			(b)Boundaries

				(1)In

			 generalThe boundaries of the Heritage Area shall include areas

			 in the State

			 that are—

					(A)that are

			 related to the corridors—

						(i)from the Arizona

			 border northward through Kanab, Utah, and to the intersection of Highway 89 and

			 Highway 12, including Highway 12 and Highway 24 as those highways loop off

			 Highway 89 and rejoin Highway 89 at Sigurd;

						(ii)from Highway 89

			 at the intersection of Highway 12 through Panguitch, Junction, Marysvale, and

			 Sevier County to Sigurd;

						(iii)continuing

			 northward along Highway 89 through Axtell and Sterling, Sanpete County, to

			 Fairview, Sanpete County, at the junction with Utah Highway 31; and

						(iv)continuing

			 northward along Highway 89 through Fairview and Thistle Junction, to the

			 junction with Highway 6; and

						(B)located

			 in

							including the following

			 communities: Kanab, Mt. Carmel, Orderville, Glendale, Alton, Cannonville,

			 Tropic, Henrieville, Escalante, Boulder, Teasdale, Fruita, Hanksville, Torrey,

			 Bicknell, Loa, Hatch, Panquitch, Circleville, Antimony, Junction, Marysvale,

			 Koosharem, Sevier, Joseph, Monroe, Elsinore, Richfield, Glenwood, Sigurd,

			 Aurora, Salina, Mayfield, Sterling, Gunnison, Fayette, Manti, Ephraim, Spring

			 City, Mt. Pleasant, Moroni, Fountain Green, and Fairview.

					(2)MapThe

			 Secretary shall prepare a map of the Heritage Area, which shall be on file and

			 available for public inspection in the office of the Director of the National

			 Park Service.

				(3)Notice to local

			 governmentsThe Alliance shall provide to the government of each

			 city, town, and county that has jurisdiction over property proposed to be

			 included in the Heritage Area written notice of the proposed inclusion.

				(c)AdministrationThe

			 Heritage Area shall be administered in accordance with this Act.

			5.Designation of

			 Alliance as management entity

			(a)In

			 generalThe Alliance shall be the management entity for the

			 Heritage Area.

			(b)Federal

			 funding

				(1)Authorization

			 to receive fundsThe Alliance may receive amounts made available

			 to carry out this Act.

				(2)DisqualificationIf

			 a management plan is not submitted to the Secretary as required under section 6

			 within the time period specified in that section, the Alliance may not receive

			 Federal funding under this Act until a management plan is submitted to the

			 Secretary.

				(c)Use of Federal

			 fundsThe Alliance may, for the purposes of developing and

			 implementing the management plan, use Federal funds made available under this

			 Act—

				(1)to make grants

			 and loans to the State, political subdivisions of the State, nonprofit

			 organizations, and other persons;

				(2)to enter into

			 cooperative agreements with or provide technical assistance to the State,

			 political subdivisions of the State, nonprofit organizations, and other

			 organizations;

				(3)to hire and

			 compensate staff;

				(4)to obtain funds

			 from any source under any program or law requiring the recipient of funds to

			 make a contribution in order to receive the funds; and

				(5)to contract for

			 goods and services.

				(d)Prohibition of

			 acquisition of real propertyThe Alliance may not use Federal

			 funds received under this Act to acquire real property or any interest in real

			 property.

			6.Management of

			 the Heritage Area

			(a)Heritage Area

			 management plan

				(1)Development and

			 submission for reviewNot later than 3 years after the date of

			 enactment of this Act, the Board, with public participation, shall develop and

			 submit for review to the Secretary a management plan for the Heritage

			 Area.

				(2)ContentsThe

			 management plan shall—

					(A)present

			 comprehensive recommendations for the conservation, funding, management, and

			 development of the Heritage Area;

					(B)take into

			 consideration Federal, State, county, and local plans in effect on the date of

			 enactment of this Act;

					(C)involve

			 residents, public agencies, and private organizations in the Heritage

			 Area;

					(D)include a

			 description of actions that units of government and private organizations are

			 recommended to take to protect the resources of the Heritage Area;

					(E)specify existing

			 and potential sources of Federal and non-Federal funding for the conservation,

			 management, and development of the Heritage Area; and

					(F)include—

						(i)an

			 inventory of resources in the Heritage Area that—

							(I)includes a list

			 of property in the Heritage Area that should be conserved, restored, managed,

			 developed, or maintained because of the historical, cultural, or natural

			 significance of the property as the property relates to the themes of the

			 Heritage Area; and

							(II)does not include

			 any property that is privately owned unless the owner of the property consents

			 in writing to the inclusion;

							(ii)a

			 recommendation of policies for resource management that consider the

			 application of appropriate land and water management techniques, including

			 policies for the development of intergovernmental cooperative agreements to

			 manage the historical, cultural, and natural resources and recreational

			 opportunities of the Heritage Area in a manner that is consistent with the

			 support of appropriate and compatible economic viability;

						(iii)a

			 program for implementation of the management plan, including plans for

			 restoration and construction;

						(iv)a

			 description of any commitments that have been made by persons interested in

			 management of the Heritage Area;

						(v)an

			 analysis of means by which Federal, State, and local programs may best be

			 coordinated to promote the purposes of this Act; and

						(vi)an

			 interpretive plan for the Heritage Area.

						(3)Approval or

			 disapproval of the management plan

					(A)In

			 generalNot later than 180 days after submission of the

			 management plan by the Board, the Secretary shall approve or disapprove the

			 management plan.

					(B)Disapproval and

			 revisions

						(i)In

			 generalIf the Secretary disapproves the management plan, the

			 Secretary shall—

							(I)advise the Board,

			 in writing, of the reasons for the disapproval; and

							(II)make

			 recommendations for revision of the management plan.

							(ii)Approval or

			 disapprovalThe Secretary shall approve or disapprove proposed

			 revisions to the management plan not later than 60 days after receipt of the

			 revisions from the Board.

						(b)PrioritiesThe

			 Alliance shall give priority to the implementation of actions, goals, and

			 policies set forth in the management plan, including—

				(1)assisting units

			 of government, regional planning organizations, and nonprofit organizations

			 in—

					(A)conserving the

			 historical, cultural, and natural resources of the Heritage Area;

					(B)establishing and

			 maintaining interpretive exhibits in the Heritage Area;

					(C)developing

			 recreational opportunities in the Heritage Area;

					(D)increasing public

			 awareness of and appreciation for the historical, cultural, and natural

			 resources of the Heritage Area;

					(E)restoring

			 historic buildings that are—

						(i)located within

			 the boundaries of the Heritage Area; and

						(ii)related to the

			 theme of the Heritage Area; and

						(F)ensuring that

			 clear, consistent, and environmentally appropriate signs identifying access

			 points and sites of interest are put in place throughout the Heritage Area;

			 and

					(2)consistent with

			 the goals of the management plan, encouraging economic viability in the

			 affected communities by appropriate means, including encouraging and soliciting

			 the development of heritage products.

				(c)Consideration

			 of interests of local groupsIn developing and implementing the

			 management plan, the Board shall consider the interests of diverse units of

			 government, businesses, private property owners, and nonprofit organizations in

			 the Heritage Area.

			(d)Public

			 meetingsThe Board shall conduct public meetings at least

			 annually regarding the implementation of the management plan.

			(e)Annual

			 reportsFor any fiscal year in which the Alliance receives

			 Federal funds under this Act or in which a loan made by the Alliance with

			 Federal funds under section 5(c)(1) is outstanding, the Alliance shall submit

			 to the Secretary an annual report that describes—

				(1)the

			 accomplishments of the Alliance;

				(2)the expenses and

			 income of the Alliance; and

				(3)the entities to

			 which the Alliance made any loans or grants during the year for which the

			 report is made.

				(f)Cooperation

			 with auditsFor any fiscal year in which the Alliance receives

			 Federal funds under this Act or in which a loan made by the Alliance with

			 Federal funds under section 5(c)(1) is outstanding, the Alliance shall—

				(1)make available

			 for audit by Congress, the Secretary, and appropriate units of government all

			 records and other information relating to the expenditure of the Federal funds

			 and any matching funds; and

				(2)require, with

			 respect to all agreements authorizing expenditure of the Federal funds by other

			 organizations, that the receiving organizations make available for audit all

			 records and other information relating to the expenditure of the Federal

			 funds.

				(g)Delegation

				(1)In

			 generalThe Alliance may delegate the responsibilities and

			 actions under this section for each area identified in section 4(b)(1).

				(2)ReviewAll

			 delegated responsibilities and actions are subject to review and approval by

			 the Alliance.

				7.Duties and

			 authorities of Federal agencies

			(a)Technical

			 assistance and grants

				(1)In

			 generalThe Secretary may provide technical assistance and,

			 subject to the availability of appropriations, grants to—

					(A)units of

			 government, nonprofit organizations, and other persons, at the request of the

			 Alliance; and

					(B)the Alliance, for

			 use in developing and implementing the management plan.

					(2)Prohibition of

			 certain requirementsThe Secretary may not, as a condition of the

			 award of technical assistance or grants under this section, require any

			 recipient of the technical assistance or a grant to enact or modify any land

			 use restriction.

				(3)Determinations

			 regarding assistanceThe Secretary shall determine whether a unit

			 of government, nonprofit organization, or other person shall be awarded

			 technical assistance or grants and the amount of technical assistance—

					(A)based on the

			 extent to which the assistance—

						(i)fulfills the

			 objectives of the management plan; and

						(ii)achieves the

			 purposes of this Act; and

						(B)after giving

			 special consideration to projects that provide a greater leverage of Federal

			 funds.

					(b)Provision of

			 informationIn cooperation with other Federal agencies, the

			 Secretary shall provide the public with information concerning the location and

			 character of the Heritage Area.

			(c)Other

			 assistanceThe Secretary may enter into cooperative agreements

			 with public and private organizations for the purposes of implementing this

			 section.

			(d)Duties of other

			 Federal agenciesA Federal entity conducting any activity

			 directly affecting the Heritage Area shall—

				(1)consider the

			 potential effect of the activity on the management plan; and

				(2)consult with the

			 Alliance with respect to the activity to minimize the adverse effects of the

			 activity on the Heritage Area.

				8.No effect on

			 land use authority and private property

			(a)No effect on

			 land use authorityNothing in this Act modifies, enlarges, or

			 diminishes any authority of Federal, State, or local government to regulate any

			 use of land under any other law (including regulations).

			(b)No zoning or

			 land use powersNothing in this Act grants powers of zoning or

			 land use control to the Alliance.

			(c)Local authority

			 and private property not affectedNothing in this Act affects or

			 authorizes the Alliance to interfere with—

				(1)the right of any

			 person with respect to private property; or

				(2)any local zoning

			 ordinance or land use plan of the State or a political subdivision of the

			 State.

				9.Authorization of

			 appropriations

			(a)In

			 generalThere is authorized to be appropriated to carry out this

			 Act $10,000,000, of which not more than $1,000,000 may be made available for

			 any fiscal year.

			(b)Federal

			 shareThe Federal share of the cost of any activity carried out

			 using funds made available under this Act shall not exceed 50 percent.

			10.Termination of

			 authorityThe authority of the

			 Secretary to provide assistance under this Act terminates on the date that is

			 15 years after the date of enactment of this Act.

		Amend the title so as to read:

	 A bill to establish the Mormon Pioneer National Heritage Area in the

	 State of Utah, and for other purposes..

	

		February 16, 2005

		Reported with amendments and an amendment to the

		  title

	

